IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

MELODY MILLER,                           NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D14-0417

STATE OF FLORIDA,
DEPARTMENT OF
CORRECTIONS,

     Respondent.
___________________________/

Opinion filed September 23, 2014.

Petition for Writ of Certiorari -- Original Jurisdiction.

Melody Miller, pro se, Petitioner.

Jennifer Parker, General Counsel, and Sheron Wells, Assistant General Counsel,
Florida Department of Corrections, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of certiorari is denied on the merits.

ROWE, MARSTILLER, and MAKAR, JJ., CONCUR.